Citation Nr: 0610915	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-31 828 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a gastrointestinal disability claimed as 
functional disturbance of the upper gastrointestinal tract.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had more than seven years of active military 
service, to include service from March 1946 to December 1947 
and from April 1950 to April 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), in March 2004 and December 2004.  In 
the former, the RO denied a claim for service connection for 
PTSD, while in the latter, the RO denied a petition from the 
veteran to reopen a previously denied claim for service 
connection for functional disturbance of the upper 
gastrointestinal tract.

The veteran provided testimony in support of his appeal at a 
hearing chaired by the undersigned via video conference 
technology in January 2006.  A transcript of that hearing has 
been associated with the claims folders.

According to the report of a VA PTSD examination conducted in 
March 2004, the veteran's symptomatology, on the basis of 
which he is claiming PTSD, warrants a diagnostic impression 
of a depressive disorder, not otherwise specified.  The 
veteran's testimony indicates that he is claiming service 
connection for a psychiatric disability in addition to PTSD.  
The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD, has not been 
adjudicated, and is therefore referred to the RO for 
appropriate action.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a gastrointestinal 
disability claimed as functional disturbance of the upper 
gastrointestinal tract, on a direct basis, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

Some of the evidence associated with the record since the 
last disallowance of the claim of entitlement to service 
connection for a gastrointestinal disability, in November 
1953, has not been previously submitted to decision makers, 
relates to an unestablished fact that is necessary to 
substantiate that claim, and raises a reasonable possibility 
of substantiating it.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a gastrointestinal 
disability, claimed as functional disturbance of the upper 
gastrointestinal tract.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 
(2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

VA has duties to notify and assist claimants under the 
Veterans Claims Assistance Act of 2000  (the VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In various decisions rendered in the past four years, the 
United States Court of Appeals for Veterans Claims (Court) 
and the Federal Circuit Court have made further clarification 
of what is considered adequate notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006); and Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006) (Mayfield II).

Additionally, specific to claims based on new and material 
evidence, the Court very recently held that the VCAA notice 
must also notify the claimant of the evidence and information 
that is necessary to reopen the claim, after a review of the 
bases for the prior denial.  Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006)

Because the Board is granting the veteran's petition to 
reopen his claim for service connection for a 
gastrointestinal disability, any further assistance and 
notice is unnecessary.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, if a chronic disease, such as gastric or 
duodenal peptic ulcers, becomes manifest to a degree of 
10 percent or more during the one-year period immediately 
following a veteran's separation from service, the condition 
may be presumed to have been incurred in service, even if 
there is no inservice record of the disease.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The record shows that the RO denied a claim for service 
connection for functional disturbance of the upper 
gastrointestinal tract in a November 1953 rating decision.  
The denial was based on a finding that there was no evidence 
of this condition during service.

Having been notified of the November 1953 decision, and of 
his appellate rights, the veteran did not appeal the denial 
of his claim.  Accordingly, that decision became final within 
a year from the notice.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

When determining whether the veteran has submitted new and 
material evidence, consideration must be given to all the 
evidence since the last final disallowance of the claim on 
any basis.  Evans.  In the present case, the November 1953 
rating decision, which the veteran did not appeal, was the 
last final denial of the veteran's service connection claim.  
Thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since that date.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001. Because the veteran filed his application to reopen 
his service connection claim after this date, the new 
definition of new and material evidence applies to this case.

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since November 1953 includes various 
statements submitted by the veteran, to include his testimony 
at the January 2006 video conference hearing, asserting 
continuity of gastrointestinal symptoms and treatment since 
the early 1950's; a September 2004 buddy statement confirming 
the fact that the veteran had started suffering from 
interrupted sleep patterns, nightmares, and panic attacks as 
a result of their stressful experiences while in combat; and 
VA and private medical records dated between 1986 and 2004, 
revealing impressions/diagnoses throughout the years that 
have included gastroesophageal reflux disease (GERD), 
Barrett's esophagitis, mild gastritis, and irritable bowel 
syndrome (IBS).

In his statements submitted with his petition to reopen, the 
veteran has specifically pointed out that, in August 1953, 
only about four months after his separation from active 
military service, he was admitted to a private hospital in 
Grove City, Pennsylvania, with complaints of red blood 
vomiting and dark stools.  During that admission, he contends 
that he was told that he had an ulcer, which he believes is 
the same condition that he has been suffering from throughout 
the years and has been variously diagnosed as noted in the 
prior paragraph.

Even though the August 1953 private medical record reflecting 
the admission referred to above was already of record as of 
November 1953, the rest of the above cited evidence, 
particularly the veteran's current assertions that he has 
continued to suffer from the condition for which he was 
hospitalized in August 1953, is new, as it had not been 
previously submitted to decision makers as of November 1953.  

The evidence associated with the record since November 1953 
is also material, as it relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a gastrointestinal disability, claimed as 
functional disturbance of the upper gastrointestinal tract, 
and raises a reasonable possibility of substantiating that 
claim.

Thus, because the veteran has submitted new and material 
evidence, his claim for service connection for a 
gastrointestinal disability, claimed as functional 
disturbance of the upper gastrointestinal tract, is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disability, claimed as functional disturbance of the upper 
gastrointestinal tract, is reopened and, to that extent only, 
the appeal is granted.


REMAND

In regards to the veteran's claim for service connection for 
PTSD, it is noted that the basis for the continued denial of 
this claim has been the fact that there is no diagnosis of 
PTSD in the record, including at the time of the veteran's 
PTSD examination in March 2004.  However, at his January 2006 
video conference hearing, the veteran indicated that, since 
shortly after his March 2004 VA PTSD examination, he has been 
regularly receiving mental health treatment at the VA Medical 
Center located on Highland Drive in Pittsburgh, Pennsylvania, 
as well as at a VA satellite clinic reportedly located in 
Portland, Pennsylvania.

Even though the veteran acknowledged at his hearing not being 
sure what is the actual psychiatric disability for which VA 
has been treating him since 2004, he has nevertheless 
identified outstanding VA medical evidence that are pertinent 
to this appeal.  As such, VA needs to attempt to secure this 
evidence.  38 U.S.C.A. § 5103A(b),(c).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).

In Mayfield II, the Federal Circuit held that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson.

The VCAA letter issued in this case in June 2004 in regards 
to this claim is missing the fourth element.  In order to 
fully comply with the requisite that VCAA notice be given in 
a single communication, the RO/AMC needs to provide the 
veteran with another VCAA letter that addresses all four 
elements.

In re-issuing the VCAA letter in this case, the RO/AMC should 
also keep in mind the additional requisite that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant not only with notice of the information 
and evidence that will assist him in substantiating his 
claim, but with notice to the effect that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess/Hartman, 
slip op. at 14.

In regards to the veteran's claim for service connection for 
a gastrointestinal disability, claimed as functional 
disturbance of the upper gastrointestinal tract, the Board 
must now determine, on the merits, whether entitlement to 
that benefit is warranted.  Before that determination is 
made, however, the case needs to be remanded to secure the 
additional VA medical records referred to above (which would 
presumably reflect the current treatment that the veteran 
testified he's been getting from VA for this disability as 
well) and for a medical examination with an etiology opinion.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's testimony and other evidence satisfy the 
requirements for a gastrointestinal examination.  An 
examination is needed in order to obtain a competent opinion 
as to whether any current gastrointestinal disability is 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA letter 
addressing both matters on appeal, 
providing (a) notice as to the four 
elements and (b) notice to the effect that 
a disability rating and an effective date 
for any award of benefits will be assigned 
if service connection is awarded for 
either or both disabilities. 

2.  The RO/AMC should obtain all records 
of the veteran's treatment since March 
2004 for psychiatric or gastrointestinal 
disability through the VA Pittsburgh 
Healthcare System, including the Highland 
Drive Medical Center, and the satellite 
clinic he has referred to as "Portland."

3.  Once the above development has been 
completed and the newly obtained medical 
records are part of the veteran's claims 
folders, the RO/AMC should schedule the 
veteran for a VA gastrointestinal 
examination to clarify the 
gastrointestinal diagnoses warranted in 
this case and opine as to their most 
likely etiology.

The examiner should review the claims 
folders and note such review in the 
examination report.  The examiner should 
then examine the veteran and render all 
pertinent diagnoses.  

For each diagnosed gastrointestinal 
disability, the examiner should be asked 
to express an opinion as to whether it is 
at least as likely as not (50 percent or 
more probability) that that disability is 
etiologically related to service (either 
incurred in service or the result of a 
disease or injury in service).

The examiner should provide a rationale 
for all opinions.

5.  Thereafter, the RO/AMC should re-
adjudicate the claims.  If either of the 
benefits sought on appeal remains denied, 
the RO/AMC should issue an SSOC.

The RO/AMC should thereafter process the case in accordance 
with established appellate procedures and return the claims 
files to the Board, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


